Citation Nr: 0705536	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active service from January 1946 to July 1947 
and from February 1951 to August 1969.  He died in June 2002.  
The appellant is his widow.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a August 2002 decision by the 
Seattle, Washington, Regional Office (RO) which denied 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam Era.  He was stationed in Thailand.

2.  According to the veteran's death certificate, the 
immediate cause of his death on June 20, 2002, was shown to 
have been the result of carcinoma of the lung due to tobacco 
abuse; benign prostate hypertrophy (BPH) and hypertension 
were listed as contributing to his death but not resulting in 
the underlying cause of death.

3.  The veteran's lung cancer was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
veteran's lung cancer and military service or any incident 
therein, to include any exposure to herbicide agents.

4.  At the time of death, the veteran was in receipt of 
service connection for a bilateral inguinal hernia, rated 20 
percent disabling.

5.  A disability of service origin did not cause or play any 
part in the veteran's death.



CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1103, 1116, 1310, 5100, 5102, 5103, 5103A, 5106, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 3.312, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

As required by the 38 U.S.C.A. § 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the appellant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
notice must: (1) inform the appellant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the appellant about the information and 
evidence that VA will seek to provide; (3) inform the 
appellant about the information and evidence the appellant is 
expected to provide; and (4) request or tell the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claims, or something to the effect that the 
appellant should give us everything you've got pertaining to 
your claims.

In this case, the initial notice letter sent to the appellant 
in August 2002 preceded the initial adjudication of the 
claim.  As such, the Board finds no defect with the timing of 
the notice letter.

Here, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claims.  The appellant was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the issue on appeal.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Despite the inadequate notice provided 
to the appellant on this issue, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As the appellant's claims are denied, there will be no 
effective date assigned, and as such, there can be no 
possibility of any prejudice to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes the veteran's service medical and 
personnel records, private treatment records of the veteran, 
the veteran's death certificate, and statements from the 
appellant.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  Additionally, there 
is no competent indication of record attributing the cause of 
the veteran's death to service.  Thus, no medical opinion is 
needed.  The evidence of record is sufficient to equitably 
decide the appellant's appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

B. Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.  A service-connected disorder is one that 
was incurred in or aggravated by active service; one for 
which there exists a rebuttable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309, 3.310(a).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(emphasis added) and has a disease listed at section 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Pursuant to 38 C.F.R. § 3.309(e), respiratory cancers 
manifested at any time after service shall be service 
connected, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, and 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.

The appellant contends that the veteran's carcinoma of the 
lung was due to herbicide exposure during the veteran's 
service in Vietnam.  

The veteran was awarded the Vietnam Service Medal (VSM), 
among other decorations, and his service personnel records 
show that he was stationed at the U-Tapao Air Force Base in 
Thailand from August 1967 to March 1968.  The records do not 
show any service in Vietnam, or any exposure to herbicide 
agents in the course of his duty assignments.

The Certificate of Death showed that the veteran expired on 
June 20, 2002, of carcinoma of the lung due to tobacco abuse, 
which had its onset three months prior to death.  Benign 
prostate hypertrophy (BPH) and hypertension were listed as 
contributing to his death but not resulting in the underlying 
cause of death.  

Concerning the claim of service connection for the cause of 
the veteran's death as a residual of exposure to herbicides, 
the law is clear that the individual must have served in the 
Republic of Vietnam, in the waters offshore, or in some other 
location which involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  As the 
veteran's service personnel records did not show that he 
served in Vietnam at anytime during active service, nor has 
it been shown that he visited Vietnam; there can be no basis 
to grant service connection based on presumption of exposure 
to herbicides.  The Board notes the veteran has been awarded 
the VSM.  This decoration can be awarded without actual 
service in the Republic of Vietnam, as it is also awarded to 
those personnel serving in Thailand in direct support of 
operations in Vietnam from July 3,1965 to March 28, 1973.  
See Department of Defense Manual 1348.33-M, Manual of 
Military Decorations and Awards, para. C6.6 (September 1996).

Therefore, presumptive service connection for the cause of 
the veteran's death due to herbicide exposure is not 
warranted.  While the appellant may believe that the veteran 
served in Vietnam, she has not provided any competent 
evidence to support that assertion, as the veteran's service 
personnel records show that he served in Thailand.  The Board 
may not presume that the veteran was exposed to Agent Orange 
or any other herbicide based on service experience, and it 
would need to be factually established that there was 
herbicide exposure.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  Hence, a claimant may establish service connection 
for a respiratory cancer by presenting evidence which shows 
that it was at least as likely as not that the disease was 
caused by inservice exposure to Agent Orange.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  There is no such evidence of record in this case 
as appellant has not presented any evidence, beyond her 
assertions, that the veteran was exposed to Agent Orange in 
service or that such exposure cased his lung cancer. 

The appellant has noted that the veteran started smoking 
cigarettes in service; and therefore, service connection for 
the veteran's death should be granted based on inservice 
tobacco use and nicotine addiction.  Current law prohibits 
claims based on use of tobacco filed after June 9, 1998.  38 
U.S.C.A. § 1103. 

The Board also notes that the appellant has stated that the 
veteran was extremely overworked in service causing severe 
health problems which limited his post-service employment, 
and caused his early demise.  Specifically, in service, she 
notes that the veteran was required to lift many heavy pots 
and pans.  The appellant believes that such lifting damaged 
his internal organs, which eventually caused his death.  As a 
layperson, she is not competent to provide an opinion 
requiring medical knowledge, such as a question regarding the 
etiology of the veteran's death.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998) (lay testimony is not competent to establish, 
and therefore not probative of, a medical nexus).  

The available evidence in this case indicates that the 
veteran died in June 2002, at age 74, almost 33 years after 
service discharge, as a result of lung cancer due to tobacco 
abuse.  The veteran's service medical records are silent for 
any abnormalities or diagnosis of lung cancer during military 
service.  The appellant has presented no evidence of a nexus 
between an event in service and the veteran's lung cancer.  
There is no evidence showing that this disease, BPH, or 
hypertension was in any way related to service, putative 
Agent Orange exposure, or to his service-connected bilateral 
inguinal hernia.  Accordingly, service connection for the 
cause of the veteran's death on a direct basis or a secondary 
basis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309, 3.310(a).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  Therefore, 
the benefit of the doubt doctrine does not apply and the 
appeal is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


